If the plaintiff was guilty of that of which the record shows that he was found guilty by the court below, his conduct constituted a contempt. The due administration of justice requires that statements to the court by attorneys and its other officers shall be such that the court may rely upon their truthfulness with absolute confidence. The law demands this; and attorneys, when they are admitted to the bar, are required to take an oath, not only that they will do no falsehood, nor consent to any to be done, in court, but that, if they shall know of any to be done, they will inform the court thereof, to the end that it may be reformed. To deceive the court by untruthful statements for the purpose of securing the admission of testimony is unlawful and disorderly conduct, and a contempt in the face of the court. This is not questioned by the plaintiff, nor does he question the power of the court to punish him for such a contempt if he was guilty of committing it. The City Court of New Haven is a court of record, and it is unquestionable that in this State such a court has the inherent right to punish of its own motion, as was done in this case, contempts committed in its presence.Middlebrook v. State, 43 Conn. 257, 268; Hunlington v.McMahon, 48 id. 174, 196; Welch v. Barber, 52 id. 147, 157. The fine imposed did not exceed that which is provided by § 506 of the General Statutes as the maximum in such cases, so that, if the plaintiff was guilty, he was properly punished.
It is well established in this State, as well as in other jurisdictions, that adjudications of contempt by courts of competent jurisdiction are final, and that writs of error will not lie to review them. Tyler v. Hamersley,44 Conn. 393, 409, and cases cited. The reason is that such *Page 63 
adjudications, if they may be called such, are not judgments or awards in the nature of judgments. Id. 410. They are punishments imposed for offences against the court as an organ of public justice, to enable it to maintain its dignity and duly perform its functions. State
v. Howell, 80 Conn. 668, 671, 69 A. 1057. The power to so punish is essential to a court to enable it to administer justice. Without it a court would be helpless against persons disposed to obstruct, delay, or thwart its proceedings. The power has consequently been held to be inherent in courts; and it has been held to be beyond the power of the legislature to take from the higher courts this inherent power.
From necessity the court must be its own judge of contempts committed within its presence. In such a case it may act of its own motion without any charge, formal or otherwise, being presented, without evidence, and solely upon facts within its own knowledge. If it has jurisdiction, there can be no review of its action. But if it appears from the record that the court did not have jurisdiction, as, for example, that it had no authority to impose the punishment inflicted, or that the act for which the punishment was inflicted could not constitute a contempt, the action of the court may be set aside on a writ of error. It is well settled that the rule stated inTyler v. Hamersley, 44 Conn. 393, just recited, does not prevent a review of contempt proceedings to discover, as pertinent to the question of jurisdiction, whether the act which was adjudged one in contempt was legally susceptible of being a contempt. Lord Ellenborough, in Burdett v. Abbott, 14 East, 1, the leading case upon the subject of contempts, indicates this in clearest terms. The resume of the authorities relied upon by the court in Tyler v. Hamersley (p. 413), as establishing its proposition, plainly shows that such was its understanding, and it proceeded to act upon that understanding *Page 64 
when it entered upon the consideration of what was the vital point in the case, to wit, whether Tyler's act was one which could be regarded as a contempt. This principle was recognized in Welch v. Barber, 52 Conn. 147, 156, where it was said: "The court below found that it was a contempt, and, the facts being of such a nature that it does not clearly appear as matter of law that they did not and could not constitute a contempt, we are not at liberty to revise the finding on that point." In State v.Howell, 80 Conn. 668, 69 A. 1057, the right of the aggrieved party to have a review for the purpose of determining whether the publications of which the alleged contempt consisted, could, under the circumstances attending them be legally regarded as being in contempt, was recognized. McCarthy v. Hugo, 82 Conn. 262,73 A. 778, presents a similar situation. Numerous cases in other jurisdictions are to the same effect. In re Watts,190 U.S. 1, 23 Sup. Ct. Rep. 718; Butler v. Fayerweather, 91 F. 458; People ex rel. Hackley v. Kelly,24 N.Y. 74.
The bill of exceptions states all that occurred in connection with the admission of the evidence mentioned in the order, which is referred to in the statement of the case. The plaintiff contends that it appears from this bill of exceptions that he committed no act which could be construed to be a contempt, and that the court, therefore, had no jurisdiction to impose the fine upon him. We are asked to find that the court's conclusion, that it had been deceived, was based solely upon its view that no question had been asked which was admissible for the purpose for which it was asked, and that, as the evidence was admissible for the purpose for which it was offered, no conduct appears on the record which can possibly be construed to be contempt. We are thus asked to find a fact from the evidence appearing in the bill of exceptions. But we cannot, upon this bill of exceptions, *Page 65 
inquire whether the evidence warranted the court's finding that the plaintiff's statement was untruthful. We cannot, in any case, upon a bill of exceptions, review the whole evidence for the purpose of determining whether the trial court was right in its determination of a question of fact. Lyme v. East Haddam, 14 Conn. 394, 398;Sharp v. Curtiss, 15 id. 526, 534; Shelton v. Hoadley,ibid. 535, 537; Capen v. Peckham, 35 id. 88, 91.
But it is said that we may treat the facts appearing in the bill of exceptions as subordinate facts from which the City Court drew the conclusion that the plaintiff was guilty of contempt, and determine whether it was correct in that conclusion. Where the subordinate facts have been found by the court from the evidence, and an inference or conclusion is drawn from such facts, we have held that such conclusion is a conclusion of law and can be reviewed by us. Winsted Hosiery Co. v. NewBritain Knitting Co., 69 Conn. 565, 575, 38 A. 310;Nolan v. New York, N. H.  H.R. Co., 70 Conn. 159, 174,39 A. 115. If, in the present case, the facts attending the proceedings in the City Court which are incorporated in the finding, may be treated as facts which the judge of that court has found upon his own testimony as an eye witness, and from which he drew the conclusion that the plaintiff made an untruthful statement, and if, in a contempt proceeding, we have the power to review such conclusion for the purpose of determining whether the City Court had jurisdiction to impose the fine, we cannot say from the facts appearing in the record that the court's conclusion was not warranted by those facts.
The bill of exceptions shows that one Newport was on trial charged with assault with intent to murder. The plaintiff appeared as counsel for him. The State, having introduced evidence tending to prove Newport's guilt, rested its case. The plaintiff called as his first witness Dr. Peck, and, having proved by him that at the request *Page 66 
of the State's Attorney he had called to see the accused a few hours after his arrest, proceeded to question him as to what was said and done at the interview, and who were present. Objection being made, the plaintiff stated that he desired to show "the man's condition for the purpose of determining the nature and character of the assault." Further objection being made, he stated that he desired to ascertain "what this man's condition was who was found down under Mr. Webb, and to ascertain his physical condition, and further than that, from such observations as he made, what his mental condition was." After some other questions and another objection, the court said to the plaintiff: "If you, Mr. Goodhart, will say to the court you are trying to prove insanity, I shall allow you to proceed. If not, I shall exclude the question." The plaintiff replied: "My purpose is to have your honor ascertain his mental condition." The question was thereupon excluded. The plaintiff at once asked another question of the same character, and the court, upon objection, excluded the question, but, in reply to a question from the plaintiff, repeated substantially what it had said before. The plaintiff then said to the court that he was putting the witness upon the stand for the purpose of showing Newport's mental condition — that he was mentally incapable of committing a crime. He was then permitted to proceed, and did proceed at length, to show the man's physical condition, and what was done and said at the interview, including the physical examination, and what the accused said concerning the assault and what led up to it. The witness closed his examination with the statement that the accused at the time of the interview "appeared to be in a very normal attitude, neither excited nor dull. He answered my questions promptly, and his memory seemed to be good, he seemed to understand the questions and answered the questions." The court then, *Page 67 
having given the plaintiff an opportunity to show why he should not be fined for contempt for introducing the evidence in violation of his promise, said to him: "I allowed you to go into a certain line of evidence on your statement to me that you planned it for a certain purpose. You have not asked any question except the question of getting from the witness practically all that he knew without asking him any question that carried out your promise to me. I fine you twenty-five dollars and costs for contempt of court."
The plaintiff claims that the evidence elicited from the witness was admissible upon the question of Newport's insanity, and that it is apparent from the court's remarks in imposing the fine that it held the evidence to be inadmissible. There is a difference between admissibility and probative force as applied to testimony. The court's remarks are as consistent with a belief that the testimony did not conduce to prove Newport to be insane as with the belief that the evidence was inadmissible upon that question. The court recognized its admissibility, and refused to received it for the purpose of proving insanity, and refused to receive it for any other. If, after weighing it, the court came to the conclusion that it had no probative force upon that question, or tended to prove the sanity rather than the insanity of the accused, that is a finding of fact which we cannot review upon this writ of error.
But the question is not as to the admissibility of the testimony to prove insanity, but whether it was offered by the plaintiff as he stated for the purpose of proving it. Admissible evidence may be offered for an improper and unworthy purpose, with no intent to prove the fact for which the evidence is admissible. In determining whether the purpose for which this evidence was offered was really that stated by the plaintiff, motive or want of motive for its introduction is an important consideration. *Page 68 
The crime charged against Newport was one which might be punished by imprisonment in the State prison. The hearing before the City Court was a preliminary inquiry. That court could merely bind the accused over to the Superior Court for trial by jury if probable cause was found to exist. It could not find him guilty or not guilty. State v. Fox, 83 Conn. 286, 295,76 A. 302. It could not discharge him, or confine him upon the ground that he was insane. The plaintiff would therefore have no motive for proving Newport's insanity in the City Court. Dr. Peck had been sent by the State to examine Newport shortly after the assault. If the defense before the jury was to be insanity, the plaintiff would have a motive in learning what the State's witness would testify as to that question, and he would also have a motive to learn what declarations the accused had made as to the facts attending the assault and what led up to it. This he secured by the examination. The plaintiff's conduct when the evidence was objected to, and his shifty statements as to the purpose for which he offered the testimony, are facts warranting inferences as to the sincerity of his ultimate statement, that it was offered to prove insanity.
The question involved in this case is one of motive, intent, and good faith. Such questions are ordinarily not determinable upon direct or tangible evidence which possesses a clearly defined significance. The answer usually depends upon subtle and impalpable considerations which are not easily susceptible of statement or review. In litigation it must rest largely upon the impressions which the trier obtains from all the circumstances and indications presented by the case. Naturally those impressions may oftentimes be different upon different persons. But, whatever they are, they must, when honestly entertained, stand in all but extreme and clear cases as embodying the final legal result. Rare, *Page 69 
indeed, are the cases in which a reviewing court can be placed in respect to such question in the position of the trier, or in the true position to make a right judgment. This fact courts have recognized in their caution in reviewing conclusions of this character, whether of court or jury.
We cannot say, in view of the facts appearing upon the record to which reference has been made, that the conclusion of the City Court, that the plaintiff made an untruthful statement to secure the admission of evidence, was erroneous. It does not appear from the record, therefore, that the court was without jurisdiction to impose the fine.
   The writ of error is dismissed.
In this opinion HALL, C. J., and PRENTICE, J., concurred.